Citation Nr: 0603486	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  01-10 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to separate compensable ratings for entrance and 
exit wound scars of the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 through 
September 1968.

In March 2005, the appeal was remanded to obtain additional 
development.  In particular, the veteran was afforded a VA 
examination in October 2005.  The examiner's report is of 
record.  The case is now before the Board for appellate 
review.

The appeal is again REMANDED for additional development to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The veteran contends that he is entitled to a separate rating 
evaluation for the scars present due to his service-connected 
gun shot wound to the thigh.  His contentions, his service 
medical records, and his VA examination reports have all been 
reviewed.  A remand is required in order to allow VA to 
satisfy its procedural duties and requirements under the law.

When a complete or substantially complete application for 
benefits is filed, VA must notify a veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Compliance with 38 U.S.C.A § 5103 requires that the 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004).  Indeed, in the Joint Motion for Remand, the Board 
was specifically instructed to ensure adequate development 
and notice with respect to the appropriate evaluation of the 
scars.  


In this matter, VA failed to send the requisite notification 
letter at any time.  Several notification letters were sent 
regarding other issues previously on appeal, but the record 
is devoid of notification as to what the veteran needed to do 
to establish this claim.  Thus, additional development is 
necessary in this regard.

The law requires that a veteran and his representative will 
be notified in writing of decisions affecting the payment of 
benefits or granting relief.  All notifications will advise 
the veteran of the reason for the decision, the effective 
date of the decision, the right to a hearing, and the right 
to initiate an appeal by filing a Notice of Disagreement.  
Further, any notice that VA has denied a benefit sought will 
include a summary of the evidence considered.  38 C.F.R. 
§ 3.103(f) (2005).  In no case will a Supplemental Statement 
of the Case be used to announce decisions on issues not 
previously addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case.  
38 C.F.R. § 19.31(a) (2005).

In this case, the January 2004 Board decision and remand 
referred the issue of entitlement to separate compensable 
ratings for entrance and exit wound scars of the right thigh 
to the RO.  The issue arose via the October 2000 VA 
examination that discussed the appearance and severity of the 
veteran's scars.  The RO took no action on this issue and in 
October 2004 the Joint Motion for an Order Partially Vacating 
the Board Decision and Incorporating the Terms of this 
Remand, and its accompanying Order, instructed the Board to 
again refer this issue to the RO for adjudication.  In March 
2005, the Board remanded the matter with instructions to 
afford the veteran a VA examination and to adjudicate the 
matter.  In November 2005, the RO issued a Supplemental 
Statement of the Case on the issue.

At no time prior to the November 2005 Supplemental Statement 
of the Case did the RO notify the veteran in writing of its 
decision on his claim for entitlement to separate compensable 
ratings for entrance and exit wound scars of the right thigh.  
The Supplemental Statement of the Case cannot be used to 
announce the decision.  Thus, additional development is 
necessary in this regard.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.	Issue to the veteran, and his 
representative, a notice letter advising 
them of the information and evidence 
needed to substantiate the claim, the 
type of development action VA will 
undertake, and the type of development 
action he or his representative should 
take to substantiate his claims.  Ask the 
veteran to submit any additional 
information and/or evidence he may have 
in his possession to support his claim.  
Once notice is given, VA must assist the 
veteran in the development of his claim 
to the extent required by the Veteran's 
Claims Assistance Act.

2.	Once the veteran receives proper notice 
and assistance, adjudicate the veteran's 
service connection claim.  Notify the 
veteran in writing of the decision.  The 
notification must advise the veteran of 
the reason(s) for the decision, the 
decision's effective date, the right to a 
hearing, and the right to initiate an 
appeal by filing a Notice of 
Disagreement.  If VA denies the veteran's 
claim, the decision must include a 
summary of the evidence considered.

3.	If the veteran then files a Notice of 
Agreement, the RO should provide the 
veteran and his representative with a 
Statement of the Case.  An appropriate 
period of time should be allowed for a 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

